DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/09/2022 responsive to the Office Action filed 02/07/2022 has been entered. Drawings, Specification, and Claims 1 and 5-7 have been amended. Claim 3 has been canceled.
Figs. 4, 9A, and the specification have been amended to address the informality, thus the objection of Drawings has been withdrawn.
Claims 5-7 have been amended to address the informality and indefiniteness, thus the objection of claims 5-7 and the rejection of claims 5-7 under 112(b) have been withdrawn.
Since claim 1 has been amended to include the limitations of claim 3, the rejection of claims 1 and 8-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,842,319 has been withdrawn. 

Priority

Applicant’s arguments, see Amendments page 2 filed 05/09/2022, with respect to the priority of the invention have been fully considered. However, Examiner couldn’t locate the specific features of claim 1 of the invention, especially a mounting plate comprising elongated slots and a rod having the claimed coefficient of thermal expansion, from the Application No. 15/302,206, PCT/IL2015/050003, PRO 62/530,777, and IL 232080. These specific features of claim 1 are found in Application No. 16/031,609 filed 07/10/2018, thus Examiner would consider that the priority date of this invention would be the filing date of Application No. 16/031,609.

Reasons for Allowance

Claims 1-2 and 4-18 are withdrawn.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the reasons for allowance remain as noted in the Non-Final Action (02/07/2022) where the previous claim 3 is already indicated to be allowed. Claim 1 now includes this allowable subject matter. Namely, a primary reason why it is deemed novel and non-obvious is that while the prior art (Schultz, US 5,996,476-of record) teaches an imprinting system comprising at least one imprint block (“a removable icon 112”, Co 5 li 17), a heating source (“heating element 108”, Co 4 li 52-53) and a mounting plate (“Imprinting plate 62” and “support frame 56”, Co 4 li 39 and 44), said at least one imprint block is adapted to receive a supply of heat energy from said heating source (“This heating is accomplished through electrical heating element 108 which is bolted in place in direct contact with the back of imprinting plate 62.”, Co 4 li 52-54), said mounting plate comprising at least one opening (“a round hole 115”, Co 5 li 18) and elongated slots (holes/slots between “56” and “114” in Fig. 3A), it does not teach that said rod has a coefficient of thermal expansion lower than that of said mounting plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742